 In the Matter of SHELL PETROLEIIM CORPORATIONandINTERNATIONALUNION OFOPERATING ENGINEERSCase No. C-393ORDER SETTING ASIDE FINDINGS AND ORDERJuly 14, 1939The National Labor Relations Board, herein called the Board, hav-ing issued its Findings and Order 1 in the above-entitled case on De-cember 20, 1938, and having amended said Findings and Order onJanuary 23, 1939,2 and the Board having given due notice that on thisdate, July 14, 1939, unless sufficient cause to the contrary should thenappear, it would vacate and set aside its Findings and Order; and nosufficient cause to the contrary appearing;IT IsHEREBYORDERED that the Findings and Order of the Boardin this case made December 20, 1938, as amended January 23, 1939, be,and they hereby are, vacated and set aside.1 10 N. L.R. B. 719..R. B. 734.13 N. L. R. B., No. 67.595